Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 06, 2015

The Court of Appeals hereby passes the following order:

A15A1909. SHEBA INDEPENDENT AUTO SALES, LLC v. MYESHA S.
    BLOCKER.

      Sheba Independent Auto Sales, LLC filed this direct appeal from the state
court’s judgment in favor of Myesha S. Blocker for $250.00, plus attorney fees and
expenses of $6,637.00 and court costs of $252.50. Under OCGA § 5-6-35 (a) (6),
appeals in all actions for damages in which the judgment is $10,000.00 or less must
comply with the discretionary appeal procedures. Because this suit is an action for
damages and the judgment entered was less than $10,000.00, a discretionary
application was required under OCGA § 5-6-35. See Jennings v. Moss, 235 Ga. App.
357 (509 SE2d 655) (1998); see also Emerson v. Brookmere Homeowners Ass’n, 311
Ga. App. 371 n.1 (715 SE2d 775) (2011). Sheba Independent Auto Sales, LLC’s
failure to file an application for discretionary appeal deprives us of jurisdiction over
this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             07/06/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.